Citation Nr: 1220830	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2012, the Veteran testified at a Board video conference hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  Later in April 2012, evidence consisting of VA records dated in October 2011 and January 2012 was added to the file and was accompanied by a waiver.  

A June 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU, indicating that she became too disabled to work since November 2005, due to back/neck conditions and a mood disorder.  

Evidence on file indicates that from 1992 to November 2005, when she went out on disability, the Veteran was employed full-time as a bio-medical technician and repair person.  She reports that she was terminated in August 2006 and maintains that she has been unemployable since that time due to her service connected conditions.  The Veteran's service connected conditions consist of: a mood disorder with depressive features associated with lumbar strain, assigned a 50 percent evaluation; lumbosacral strain with limitation of motion, assigned a 20 percent evaluation; and radiculopathy in the left lower extremity associated with lumbar strain, assigned a 10 percent evaluation.  A combined 60 percent evaluation has been in effect since August 2006. 

As generally pertains to TDIU claims, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

In addition, pertinent to the evaluation of a TDIU claim, the Court has indicated that the Veteran's ability or inability to engage in substantial gainful activity has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).  

Significantly, as noted by the Veteran's representative during the April 2012 Board hearing (p. 2), the file lacks an adequate medical opinion addressing the collective impact of the Veteran's service-connected conditions on her employability.  This fact is particularly noteworthy in this case, as recent evidence relating to the Veteran's service-connected low back disability has been presented reflecting that disc desiccation and bulging of L1-L2, as well as disc desiccation with a small focal disc protrusion, were shown by an MRI study done by VA in January 2012.  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Because it appears that the Veteran's service-connected disabilities may arguably satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a) by virtue of being disabilities resulting from common etiology totaling 60 percent, the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that her service-connected disorders render her unable to secure or follow a substantially gainful occupation, when considered in conjunction with subjective factors such as the Veteran's education, work experience and training.  Thus, the claim is primarily remanded for this reason.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In addition, the AOJ may decide to pursue further development of the Veteran's employment history, and should ascertain whether the Veteran is in receipt of benefits from the Social Security Administration and if so, these records should be requested.  

The Board also observes that it appears that the Veteran receives treatment for her service-connected conditions through VA and that records current through January 2011 (along with some subsequent specific records submitted by the Veteran) are on file. The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA is requested to determine whether records dated subsequent to January 2011 exist and if so these should be obtained and considered in conjunction with the readjudication of the claim.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to her TDIU claim that have not yet been associated with the claims folder.  Appropriate steps should be taken to obtain any such identified records.

2.  All available VA treatment records, assessments and examination reports dated from January 2011 forward should be requested and associated with the claims file/Virtual VA folder, as appropriate.

3.  The RO should ascertain whether the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) benefits and in the event that she is, the SSA decision and records upon which it was based should be obtained.

4.  The Veteran should be scheduled for a VA medical examination for the purpose of obtaining a medical opinion addressing the collective effect the Veteran's service-connected disabilities (a mood disorder with depressive features associated with lumbar strain; lumbosacral strain with limitation of motion; and radiculopathy in the left lower extremity associated with lumbar strain), have on her ability to work.  In this regard, the examiner should assess the effect that her service-connected disabilities have on his ability to secure and follow a substantially gainful occupation.  The claims folder must be made available to the examiner in conjunction with the examination and should be reviewed for pertinent medical and other.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation, that is, on her ability to earn "a living wage".  Bowling v. Principi, 15 Vet. App. 1, 7 (2001); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The examiner should not consider the Veteran's age or the impact of any nonservice-connected disabilities, but should consider and discuss subjective factors such as her education, experience, and training, as appropriate.

5.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The examination report must be reviewed to ensure that it is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After an appropriate period of time, or after the Veteran indicates she has no further evidence to submit, the RO should readjudicate the claim for entitlement to a TDIU under the provisions of the provisions of 38 C.F.R. § 4.16(a) and (b) - (in this regard the Board notes that the Veteran's service-connected disabilities may arguably satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a) by virtue of being disabilities resulting from common etiology totaling 60 percent).  Readjudication of the claim should reflect consideration of all of the pertinent evidence added to the record since the issuance of the most recent SOC in February 2012, and should reflect consideration of the Veteran's subjective and individual factors (such as education, experience, training) which impact her employability.  If any benefit sought on appeal is not resolved to the appellant's satisfaction, the RO should provide the appellant and her representative a SSOC and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop the claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



